Citation Nr: 0904353	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO. 06-31 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lung disorder, 
including chronic obstructive pulmonary disease (COPD) 
(claimed as pulmonary artery disease, asbestosis, COPD, and 
emphysema).

2. Entitlement to service connection for a lung disorder, 
including COPD (claimed as pulmonary artery disease, 
asbestosis, COPD, and emphysema).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1965 until 
November 1968. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas. 


FINDINGS OF FACT

1. A final August 1999 rating decision denied a claim for 
service connection for a lung disorder, including COPD 
(claimed as pulmonary artery disease, asbestosis, COPD, and 
emphysema).

2. The evidence associated with the claims file since the 
August 1999 final denial relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a lung disorder, including COPD (claimed as pulmonary 
artery disease, asbestosis, COPD, and emphysema). 

3. The medical evidence of record does not show that the 
veteran's lung disorder, including COPD (claimed as pulmonary 
artery disease, asbestosis, COPD, and emphysema), is related 
to his active military service, including any in-service 
exposure to asbestos. 



[Continued on the next page]  

CONCLUSIONS OF LAW

1. The August 1999 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2. Evidence received since the August 1999 rating decision is 
new and material; the claim of entitlement to service 
connection for a lung disorder, including COPD (claimed as 
pulmonary artery disease, asbestosis, COPD, and emphysema) is 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3. The criteria for the establishment of service connection 
for a lung disorder, including COPD (claimed as pulmonary 
artery disease, asbestosis, COPD, and emphysema) have not 
been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service 
connection for a lung disorder, including COPD (claimed as 
pulmonary artery disease, asbestosis, COPD, and emphysema). 
In view of the Board's decision to reopen the veteran's 
claim, a discussion of VA's duties to notify and assist in 
regards to that claim is unnecessary.

New and Material Evidence 

The veteran seeks to reopen a claim of service connection for 
a lung disorder, including COPD (claimed as pulmonary artery 
disease, asbestosis, COPD, and emphysema). The veteran's 
original claim was denied in an August 1999 rating decision, 
which found the veteran's lung disorder to not warrant 
service connection. The veteran did not appeal the decision. 
Therefore, the August 1999 decision represents a final 
decision. 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.

The question of whether new and material evidence has been 
received to reopen the claims on appeal is a question which 
must be addressed by the Board regardless of any RO action 
because it goes to the Board's jurisdiction to adjudicate the 
underlying merits of the claim. Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened. VA may then proceed to the merits 
of the claim on the basis of all of the evidence of record.

In his current attempt to reopen the claim, the veteran has 
proffered new evidence of exposure to asbestos in service and 
new medical evidence regarding his lung disorder. 

Of record in August 1999 were the veteran's service treatment 
records, which were devoid of any reports of or treatment for 
lung complaints. The record also included findings that the 
veteran had a multifactorial and probably asbestos-related 
lung disorder, as indicated in a June 1998 toxicology report 
from the veteran's private examiner, Dr. M.S. Alternatively, 
VA medical records generally indicated that the veteran did 
not have asbestos-related abnormalities, as demonstrated in 
an August 1998 radiographic report and June 1999 VA 
examination. 

The August 1999 rating decision noted that the veteran's 
service treatment records did not indicate treatment of 
complaints of a chronic pulmonary nature and that the 
evidence generally indicated that the veteran's claim did not 
demonstrate that his disorder was incurred in or aggravated 
by military service. 

The evidence associated with the claims file subsequent to 
the August 1999 rating decision includes statements from the 
veteran and VA and private medical records generally 
indicating a lung disorder. A September 2005 private medical 
examination by Dr. C.L.J. noted that the veteran was exposed 
to asbestos in service and had evidence of an asbestos-
related lung disease. VA outpatient treatment records 
generally indicated that he received treatment for a lung 
disorder. A VA examination was provided in May 2006, and 
noted a history of in-service asbestos exposure and smoking, 
but found him to not have asbestosis lung disease. The 
veteran's examiner found his pulmonary function test (PFTs) 
to be consistent with obstructive lung disease and did not 
find asbestosis based on x-rays and a review of the claims 
file. An independent medical examination (IME) reviewed the 
veteran's records and provided a report in August 2008, which 
found that although the veteran had extensive asbestos 
exposure, his disease was more consistent with smoking-
related COPD.  

The veteran has also submitted numerous lay statements, 
including from his wife and various friends, reporting his 
exposure to asbestos in service. During the course of the 
appeal, as indicated in the September 2006 Statement of the 
Case, VA conceded the veteran's in-service exposure to 
asbestos. 

As such, the Board finds the newly associated medical 
evidence to have not been previously submitted and to be 
material as it relates to an unestablished fact necessary to 
substantiate his claim, namely whether his lung disorder is 
related to his service, including his claims of asbestos 
exposure. Accordingly, the Board finds that the claim for 
service connection for a lung disorder, including COPD 
(claimed as pulmonary artery disease, asbestosis, COPD, and 
emphysema) is reopened. 

 Service Connection Claim

The veteran contends that he has a lung disorder due to 
service, specifically due to asbestos exposure, as indicated 
in his December 2005 claim. 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. That an injury or event occurred 
in service alone is not enough. There must be chronic 
disability resulting from that injury or event. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Given the nature of the veteran's service, VA has previously 
conceded asbestos exposure while on active duty, as indicated 
in the September 2006 Statement of the Case. The question 
here, however, is whether there is any lung impairment due to 
service, including this exposure. 

The veteran's service treatment records generally fail to 
indicate that he complained of or was treated for respiratory 
problems while in service. His November 1968 separation 
examination found him to have no defects prior to discharge.

The veteran's medical records generally indicate that he was 
not diagnosed with a lung disorder for many years following 
service. A June 1998 private toxicology report by Dr. M.S. 
was created, at the request of the veteran's then attorney, 
and provided a short form screening sheet, cover letter, and 
chest x-ray. The veteran reported past asbestos exposure in 
service, a past medical history that included emphysema, and 
that he was a smoker of 1 to 2 packs a day for the last 30 
years. Chest x-rays were available for B-reader evaluation 
and found parenchymal changes consistent with asbestos-
related pneumoconiosis. The examiner found the radiography 
consistent with asbestos-related pneumoconiosis and COPD, 
manifested by bronchovascular markings and bulla formation in 
the right apex. 

Dr. M.S. found, based on the information available to him, 
that the veteran's disorder was multifactorial and probably 
asbestos-related. He found the veteran's occupational 
exposure history, latency, and chest x-ray findings satisfied 
the criteria for definite asbestosis. He also opined that the 
veteran's cigarette history was an important contributing 
factor to his pulmonary condition, as smoking leads to a 
faster progression of asbestosis and synergistically 
increases the risk of lung cancer. 

A VA radiographic report examination was provided in August 
1998 for the chest. The examiner found changes of emphysema 
without other acute abnormality and no asbestos related 
abnormality. 

The report of a VA examination requested in July 1998 noted 
that the examiner reviewed the claims file and examined the 
veteran in the past. The veteran reported noticing problems 
with his lungs around 1970, including shortness of breath and 
coughing. The examiner found COPD from smoking, but failed to 
find an asbestos-related lung disorder. 

Another VA radiographic report was performed based on an 
August 1998 examination. The examiner found stable 
emphysematous change and no asbestos related abnormality. 

Another VA examination was provided in June 1999. Once again, 
the VA examiner found COPD due to smoking and no evidence of 
asbestosis. An additional VA examination was given in August 
1999, which included a review of the claims file and the 
previous VA examinations and the report of Dr. M.S. The 
examiner found the veteran to not have asbestos-related lung 
disease. 

A private medical opinion was provided by Dr. C.L.J. from 
September 2005, which found, based on the veteran's 
industrial history, abnormal chest x-ray, and pulmonary 
function, that there was evidence of an asbestos-related lung 
disease. 

A new VA examination was performed in May 2006 and included a 
review of the claims file. An examination of his lungs 
revealed bibasilar wheezes, which cleared with cough. There 
was no accessory muscle use noted with respiration. 

The May 2006 VA examiner noted that the veteran had a VA 
chest x-ray in December 2005 revealing hyperinflation and 
bolus changes without significant change from previous x-rays 
that found COPD. His pulmonary function test also 
demonstrated obstructive lung disease. The examiner found the 
veteran to not suffer from asbestosis lung disease, since his 
most current chest x-ray failed to reveal findings consistent 
with asbestosis lung disease; rather the findings were more 
indicative of COPD. The veteran's PFTs were also consistent 
with severe obstructive lung disease. The medical evidence 
thus suggested that his current lung disorder was related to 
COPD and not asbestosis, as demonstrated by his chest x-ray 
and claims file evidence of PFTs demonstrating severe 
obstructive lung disease. The examiner further noted that he 
would repeat his PFTs and change his opinion through addendum 
if needed, but no subsequent changes were made. The 
examiner's found that the veteran did not have asbestosis 
lung disease. 

An August 2008 IME report was subsequently provided to assess 
whether the veteran's asbestos exposure had a role in his 
lung disease. The examiner noted that the veteran had 
significant asbestos exposure in service and that his smoking 
was another risk factor for lung disease. Smoking was noted 
as productive of COPD and asbestos of asbestosis; thus the 
examiner found the question to be which risk factor was the 
predominate and primary cause of the veteran's chronic lung 
disease. The examiner found the veteran's smoking to be the 
main cause, based on the nature of his symptoms and signs, 
radiographic findings, and his PFTs. 

The August 2008 examiner further clarified that COPD and 
asbestosis produced shortness of breath. Asbestosis was not 
usually associated with wheezing and response to 
bronchodilators, but COPD did have such findings. The 
examiner noted that the veteran had both findings.

Additionally, the August 2008 examiner noted, in regards to 
radiographic findings, that COPD tended to have increased 
bronchovascular marking and bullae, while asbestosis tended 
to have increased interstitial markings and pleural 
thickening/calcification. The examiner noted that the 
veteran's B reading showed mainly the former and not the 
later.

In regards to PFTs, the August 2008 examiner noted that the 
veteran's lung tests, as reported in August 1999, showed a 
FEV1 (the amount of air blown out in one second) and a FVC 
(total amount of air blown out in a single forced breath) for 
an FEV1/FVC ratio of 69 percent, was what would be expected 
of COPD. 

The August 2008 examiner then clearly found that although the 
veteran undoubtedly had a significant amount of asbestos 
exposure, his disease was more consistent with smoking 
related COPD.

The Board recognizes that the record contains competing 
medical opinions as to the diagnosis of the veteran's current 
lung disorder. The Board must thus determine how much weight 
to afford the opposing opinions. See Guerrieri v. Brown, 4 
Vet. App. 467, 471 (1993). The Board may weigh one medical 
professional's opinion over another, depending on factors 
such as the reasoning employed by the medical professionals 
and whether or not, and the extent to which, they reviewed 
prior evidence. Id. At 470-71. ("The probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusions that the physician reaches.").

The Board must provide adequate reasons and bases if it 
adopts one medical opinion over another. Owens v. Brown, 7 
Vet .App. 429, 433 (1995) (noting that the Board may "favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases"). In assessing evidence such as medical opinions, 
the failure of the physician to provide a basis for his 
opinion goes to the weight of the credibility of the evidence 
in the adjudication of he merits. See Hernanadez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).

The Board finds the August 2008 report of the independent 
medical examiner to be the most probative evidence in regards 
to the etiology of the veteran's lung disorder. Specifically, 
the August 2008 IME provided the most complete explanation 
and analysis of the veteran's lung disorder.

In the June 1998 toxicology report, Dr. M.S. found that based 
on the information available to him, the veteran had a 
multifactorial lung disorder that was probably asbestos-
related. However, he also recommended clinical correlation, 
to include PFTs and a physical examination focused on the 
respiratory system, as well as further inquiry regarding 
obstructive respiratory symptoms and exposure history. 

In contrast, the August 2008 IME was a more complete 
evaluation, which included review of the clinical 
correlations recommended by Dr. M.S., including review of 
PFTs and reports of physical examinations focused on the 
respiratory system and obstructive respiratory systems. The 
August 2008 independent medical examiner noted reviewing 
radiographic findings, including findings more recent than 
those reviewed by Dr. M.S. in 1998, the VA pulmonary function 
tests, and prior VA examination reports, which included 
physical examinations of the veteran and were more recent 
than the 1998 report by Dr. M.S.  

The 2008 IME also more thoroughly explained the basis of its 
determination that the veteran did not have a lung disorder 
due to asbestos exposure than the September 2005 report of 
Dr. C.L.J. Dr. C.L.J. generally based his opinion on the 
veteran's industrial history, abnormal chest x-ray, and 
pulmonary function to support his conclusion that the veteran 
had asbestos related lung disease. Although Dr. C.L.J. 
mentioned pulmonary function, the examination does not 
indicate he reviewed PFTs, but rather noted that his 
respiratory examination found a trachea midline, and that 
auscultation revealed scattered wheezes posteriorally 
bilaterally. Additionally, percussion was resonant and 
expansion reduced. Dr. C.L.J. further failed to discuss the 
ramifications of the veteran's over 30 year smoking history 
on lung disease or clarify what medical principals he relied 
on in making his determinations.

The August 2008 IME was more complete in explaining how 
different aspects of the medical findings regarding the 
veteran supported a finding that his smoking was the main 
cause of his chronic lung disease and that his symptoms were 
more indicative of smoking related COPD than asbestosis. 

The VA examinations generally supported the August 2008 
examiner's findings, by also determining that the veteran did 
not have an asbestos-related lung disorder.

Finally, the August 2008 IME was also the most recent medical 
opinion, and included a review of the earlier medical 
records. The Board may also find more recent medical opinions 
to be of greater probative value. Boggs v. West, 11 Vet. App. 
334 (1993) (affirming the denial of service connection and 
determining that "there is a plausible basis...supporting the 
conclusion that the more recent medical opinions were of 
greater probative value"); see also Burger v. Brown, 5 Vet. 
App. 340, 343 (1993) (affirming the Board's decision when it 
"relied upon the most recent VA examination").

In finding that service connection for a lung disorder is not 
warranted, the Board does not question the sincerity of the 
veteran's, his friends' or his family's, convictions that he 
incurred a lung disability due to service. As a lay person, 
however, he is not competent to establish a medical diagnosis 
or show a medical etiology merely by his own assertions 
because such matters require medical expertise. 

The only other evidence provided as to the veteran's claim is 
his belief that his lung disorder developed due to in-service 
asbestos exposure. Although the veteran can provide testimony 
as to his own experiences and observations, the factual 
question of if the veteran's shoulder disorder can be 
attributed to his in-service experiences and injuries is a 
medical question, requiring a medical expert. Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992). 38 C.F.R. § 3.159. 

The veteran's lung impairment has been variously attributed 
to COPD and asbestosis by different examiners. However, the 
majority of the medical evidence of record did not find the 
veteran to have asbestosis, but rather to have smoking 
related COPD. Additionally, the most probative medical 
record, the August 2008 IME report, clearly found that 
although the veteran had a significant amount of asbestos 
exposure, his disease was more consistent with smoking 
related COPD. 

There is also no evidence indicating that the veteran's 
diagnosed lung disorder, specifically, his smoking-related 
COPD, is related to service. It has repeatedly been found to 
be due to his smoking and service connection for disability 
or death based on a veteran's addiction to nicotine is 
prohibited for claims filed after June 9, 1998. See 38 
U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300.

The Board thus finds that the weight of the evidence is 
against finding that the veteran's lung disorder, including 
COPD, to be related to service, including as due to any 
asbestos exposure in service. As the evidence of record is 
against the claim, the benefit of the doubt rule does not 
apply. Gilbert v. Derwinski, 1 Vet.App. 49, 58 (1991). The 
veteran's claim for service connection for a lung disorder, 
including COPD (claimed as pulmonary artery disease, 
asbestosis, COPD, and emphysema) is denied. 




[Continued on the next page]  
ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a lung disorder, including COPD 
(claimed as pulmonary artery disease, asbestosis, COPD, and 
emphysema), has been presented; to this extent, the appeal is 
granted.

Service connection for a lung disorder, including COPD 
(claimed as pulmonary artery disease, asbestosis, COPD, and 
emphysema), is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


